Citation Nr: 1225936	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  02-15 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.  

2.  Entitlement to service connection for a stomach disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel




INTRODUCTION

The Veteran had active duty service from September 1976 to September 1979.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied the claims for service connection for "adjustment disorder, claimed as nervous condition" and "gastritis."  (In keeping with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the issue to include all psychiatric and stomach diagnoses on the title page.)  

In May 2006 and December 2010, the Board remanded this claim for additional development (in December 2010 the Board also denied a claim for service connection for a bilateral eye disability).  The Board finds there has been substantial compliance with the December 2010 remand; a negative response was received for VA Medical Center (VAMC) records from the 1980s, all personnel records are in the file and a VA psychiatric examination report is in the file.  

The Board searched for a Virtual VA file associated with this case but no such file was found.  

The Veteran initially requested a travel Board hearing but withdrew this request in July 2003.  The Veteran also withdrew a request for a decision review officer hearing in September 2003.  

The issue of entitlement to service connection for a dental disorder has been raised by a July 2001 letter, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  A psychiatric disability is not related to any disease, injury, or incident of service, and psychosis was not manifested within one year of service discharge.  

2.  Gastritis is not related to any disease, injury, or incident of service and was not caused or aggravated by any service-connected disability.  


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  A stomach disability was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In March 2001 and June 2006, the Veteran was advised of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The June 2006 letter also informed the Veteran regarding the degree of disability and the effective date as required by Dingess/Hartman, 19 Vet. App. 473.  

While a notice letter was issued after the original RO decision in July 2001 and May 2002, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by re-adjudicating the claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a supplemental statement of the case (SSOC) could constitute a re-adjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 381 (2006).  The case was re-adjudicated several times; most recently in February 2012.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No prejudice is found by the Board.  

Under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011), the Board has duties to assist the Veteran with his claim.  All available service treatment and personnel records have been associated with the file.  In June 2006, a personnel information exchange system (PIES) response was that there were no service treatment records for the Army National Guard (ANG); it was suggested that the ANG be contacted directly.  In June 2007, the ANG State Medical Command informed VA that no medical records for the Veteran were available.  However, the Veteran at no point during this claim asserted he was treated by ANG for anything related his claims during his time in the ANG.  The Veteran was informed of the negative response in the August 2009.  

The Veteran has stated many times that he was treated at the VA Mayaguez Outpatient Clinic (OPC) since 1984 (see, for example, June 2001 claim).  The Board has reviewed the file and found the earliest VA treatment record to be from January 1995.  Extensive efforts were undertaken to try to find any earlier VA records.  An initial April 2004 records request was for restricted dates, but in April 2007 a full request was fulfilled and did not produce any records earlier than 1995.  Three more requests were made for records from the 1980s to the late 1990s.  In June 2011 the San Juan VA release of information unit responded that a search for relevant records in that date range from Mayaguez OPC was negative.  

Additionally, the Veteran stated in March 2007, June 2009, and November 2011 that he could not procure such records from the Mayaguez OPC.  In October 2011 he was sent formal notice that no records were found and in November 2011 a formal finding of unavailability memorandum was created detailing efforts to find the records.  Under the circumstances, the Board finds that such records are either unavailable or do not exist.  Further attempts to procure them would be futile.  

As for other private records, requests for records from Dr. E.V. were returned to sender (due to wrong address given by the Veteran) and Dr. D.J. had no response.  In an undated statement, the Veteran told VA he tried to contact Dr. D.J. and was told the records were unavailable.  In November 2006, records were received from Dr. S.T. and Dr. G.A.  In March 2012, the Veteran stated he had no further evidence to submit.  The Board finds that all available records have been associated with the file.  

Also pertinent to the duty to assist, the Veteran has received two VA examinations in conjunction with both of his claims and the Board finds them fully explanatory.  The duties to notify and assist have been met.  


II.  Service Connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In adjudicating this case, the Board must discuss competency and credibility.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Court has stated before as well that where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2011).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

	A.  Psychiatric disability

For certain chronic disorders, to include psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  A "psychosis" includes the following: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  

The Veteran contends that he became depressed while in service.  Initially, the Veteran did not file a psychiatric claim when filing his first VA claim in April 1998 or his second claim in August 2000.  In August 2000, he wrote a letter to his congressional representative in stating he had been unemployed for ten years and needed help.  He said he was depressed and receiving treatment at the Mayaguez OPC.  The same month, he wrote a letter to the RO director asking for employment help.  He said he was depressed and receiving treatment at Mayaguez OPC by a Dr. L.  He thought the government was discriminating against him.  

In a March 2001 statement to his service representative, the Veteran said after he finished his service in Korea and while still in service he began grinding his teeth.  He felt sad, anxious, and depressed.  He drank.  When he was at Ft. Hood, he felt that his superiors accused him of laziness and chastised him.  He felt, in retrospect, he was depressed.  He stated he wrote to his congressional representative and was then transferred but "the persecution continued."  He said he was given an Article 15.  After writing to the President, he claimed that an investigation found the Article 15 was unjust.  He did not have to pay a fine and kept his rank, but decided to leave the military anyway.  He asserted his current depression and anxiety began while he was in active service.  

In June 2001, he filed his claim for a nervous condition.  He said he had been receiving medical and psychiatric treatment from the Mayaguez OPC since 1984.  In June 2006, he asserted an evaluation by a Sergeant First Class in August 1979 was part of a plan against him.  He left the Army as a result.  He essentially said he had no prior negative evaluations before August 1979.  (Records show he had a negative review in November 1978.)  He claimed to be anxious and depressed during those months.  He said he always did the best he could, given the circumstances.  

In June 2009, he said he was treated in 1984 for depression at VA by Dr. L. but the VA records were not available.  He also claimed that an August 1979 personnel record showed that he was depressed.  In November 2011, he asserted that the August 1979 personnel record showed that he was being discriminated against.  

Service treatment records do not show treatment, symptoms or a diagnosis for a psychiatric disability.  At enlistment in September 1976, a report of medical examination (RME) showed a clinical psychiatric examination was normal and he denied past depression or nervous trouble on a report of medical history (RMH).  In March 1979, a RME again showed a clinical psychiatric examination was normal.  He denied depression, excessive worry, trouble sleeping or nervous trouble of any sort on the RMH.  In September 1979, he signed a statement saying his medical condition hadn't changed since the last examination.  He also denied tooth or gum trouble.  Dental records during service were negative for complaints, treatment or diagnoses of bruxism or teeth grinding.  

Service personnel records do show the Veteran received negative evaluations while in service.  His record of assignments notes he was sent to Korea from December 1976 to January 1978.  In November 1978, an enlisted evaluation report showed that most duty performance traits were listed under "needs improvement."  A comment noted that he lacked initiative, enthusiasm, devotion and dedication to his job (it was noted the Veteran refused to sign this evaluation).  A December 1978 letter from his congressional representative stated that he understood the Veteran wanted to have a new investigation of "the incident" he had with a Captain who signed the November 1978 evaluation.  There was no further information or description of the incident.  He expressed support for the Veteran.  In August 1979, an enlisted evaluation report showed another negative review by an entirely different group of superiors; he was not recommended for promotion.  

Personnel records from the ANG show the Veteran received an unexcused absence due to unsatisfactory performance of duties in July 1987 and a discharge in February 1988.  

After service, the first VA record in the file is a January 1995 VA social work note showing the Veteran was upset due to his inability to find a job.  In February 1995, a VA medical record showed the Veteran complained of sleep problems and was diagnosed with adjustment disorder with depressive features.  Later that month, he said he was still having sleeping problems and was diagnosed with adjustment disorder with anxiety.  This diagnosis continued until March 1997; the Veteran had discontinued medication due to epigastric discomfort.  The assessment was adjustment disorder with depressive features.  

A January 1999 record from Dr. G.A., a periodontist, showed he received a night guard; a dental medical history form shows he said that he habitually would grind his teeth during the day or night.  

VA records from August 2000 to 2004 show treatment for depression and major depressive disorder.  At one point in October 2001, the diagnosis was major depressive disorder with psychotic features.  Records generally showed the Veteran's transportation was irregular and he would occasionally run out of medication.  He generally did well when he was on medication.  

In June 2005, the Veteran was admitted to a VA hospital for psychiatric treatment; he was hospitalized to protect against self-harm.  Under his history, it was noted he grew up in poverty but suffered no abuse.  The Veteran believed his depressive symptoms began when he was in military service and returned from Korea; he asserted others were prejudiced against him because of his origin.  He reported being unable to hold a job after service.  The admitting diagnosis was major depressive disorder, recurrent and severe with dysthymia.  It was noted that he was lonely and had financial constraints.  

Statements made during the Veteran's admission show some inconsistencies with the record.  A June 2005 VA social work record showed the Veteran lived alone on a piece of his family's land with the help of food stamps for the past twenty-five years.  He was unmarried, childless and had not worked in five years.  His only relative was his mother who was in a wheelchair.  He avoided people generally.  This record stated that the Veteran "showed a history of depression since 1984."  He said he abandoned treatment for many years, then returned in 2003.  He told much the same information in an occupational therapy assessment from the same month.  

In another VA social work assessment from the same month, the Veteran said the military was a great experience except for a few people who were prejudiced against him.  The Veteran reported he was raised by his biological parents and was the ninth of eleven children.  He had a good relationship with his siblings and a good support system.  Regarding the history of mental health problems, he was asked about the onset of his illness.  It was noted he had poor compliance with treatment and was low income.  

The discharge summary shows a diagnosis of Axis I major depression, recurrent and moderate to severe.  There were no psychotic features.  The Veteran was admitted to the first time in the psychiatric unit after presenting with depression symptoms and self harm ideas without a specific plan.  The Veteran reported that he had a collection of depressive symptoms; he could not identify one event for his symptoms, it was just an accumulation of things he had felt for a long time.  His stay in the hospital was several weeks and after he had stabilized he was discharged.  

In April 2011, the Veteran attended a VA examination.  The report states that the claims file and medical records were reviewed, including the VA gastritis examination report from July 2009.  The Veteran said he had symptoms of anxiety, which he claimed began after he left Korea while still in service.  Currently, his symptoms responded well to medication.  

The Veteran's pre-military history was described as happy.  He worked in factories and as a driver prior to service.  He stopped working after he could not find another job; he said he used to leave jobs.  In service, he worked as a supply supervisor.  He said he suffered heartburn and dyspepsia in service but did not receive psychiatric treatment in service.  After service, he took some college courses.  The Veteran lived alone and visited his elderly mother weekly.  He had few friends and did not socialize much but did have some social support.  He did not have electricity for the past three years because he believed the bills were too expensive; he ate fruit and food from cans that did not need to be cooked.  

He was given a psychiatric examination.  The Veteran stated his medication helped his anxiety symptoms.  The diagnosis was generalized anxiety disorder with depressive features.  The examiner said his anxiety symptoms affected his overall functioning and mainly his social skills.  

The examiner stated that the Veteran asserted his anxiety symptoms developed during military service and that he had teeth grinding.  There was no further evidence of any diagnosis or treatment during or directly after military service.  The examiner noted the record showed he was first seen by a psychiatrist in the late 1990s and he had sporadic attendance due to lack of transportation.  There was no formal diagnosis or treatment of teeth grinding (which is only a symptom of stress or anxiety) in service.  (As noted above, teeth grinding was first documented in the late 1990s by private records.)  There was no direct relationship between the symptom reported in the military and mental condition the Veteran began receiving treatment for almost twenty years after discharge from service.  Due to the negative opinion regarding a psychiatric disability and service, an opinion regarding whether any gastritis was related to the psychiatric disability was moot.  

The Board finds the Veteran is competent to report symptoms of a psychiatric disability, however, determinations of etiology and a diagnosis of such a disability is not for lay persons, but for an expert.  See 38 C.F.R. § 3.159(a)(2).  To the extent he has stated his past symptoms, the Board finds him competent to make such statements.  

Regarding credibility, the Board finds the Veteran has been inconsistent.  See Caluza, 7 Vet. App. at 511 (consistency is a consideration for the Board).  He did not file a psychiatric claim when he filed his initial disability claim with VA in April 1998; this is inconsistent with the allegation that he has had symptoms of a psychiatric disability since service.  When he did file his claim, he initially said he was treated in 1984, but by March 2012 he said he was treated in 1982.  Also, the Veteran has stated many times throughout the course of his claim that his depression started while he was in service but when asked in June 2005 when the onset of his disability began he did not know.  

Regarding his assertion that he was discriminated against in service and this caused depression, the Board finds the performance reviews were completed by totally different superiors at different times.  The Veteran's statement in June 2006 demonstrates he did not remember his reviews fully; he said he had no negative review prior to August 1979, but the November 1978 review was also negative.  If there was more information regarding further incidents, his personnel record does not show it and the Veteran did not elaborate.  Further, teeth grinding was not shown until the late 1990s.  As a result of these and other inconsistencies in the record, the Board assigns less weight to the Veteran's statements.  

Initially, no presumption is warranted because there is no evidence psychosis became manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board finds that service connection for a psychiatric disability is not warranted because the evidence does not show that the currently diagnosed disability is any way related to service.  In coming to this conclusion the Board relies on the April 2011 VA examination report.  The report is fully adequate; the Veteran was interviewed, examined and a rationale was provided.  Considering all of the evidence as a whole, the Board finds the April 2011 examiner to be in the best position to determine the nature and etiologies of any psychiatric disabilities based on all evidence of record.  

The Board finds that a clear preponderance of the evidence shows that service connection for a psychiatric disability is not warranted.  The benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As a result, the claim is denied.  

	B. Stomach disability

The Veteran contends that he has a current stomach disability that is related to gastritis suffered in service.  

Service records show the Veteran reported no past stomach trouble in a September 1976 RMH.  In November 1978, a service treatment record showed the Veteran complained of nausea, stomach ache and chills.  His temperature was 100 degrees and the abdomen was normal.  The assessment was gastritis.  He was given quarters for 24 hours.  At the separation examination in March 1979, the RME showed a clinical evaluation of the abdomen was again normal.  The Veteran reported on the RMH that he was in excellent health.  In September 1979, he signed a statement showing he had no change in his medical condition.  

Post-service records show that in March 1997, the Veteran reported at a VA mental health appointment dyspepsia and vertigo secondary to medication.  A 1999 dental medical history showed the Veteran denied intestinal or stomach disease.  

A June 2002 VA record showed the Veteran complained of chronic abdominal pain; the impression was chronic constipation.  In October 2003 a VA primary care record showed that epigastric pain and nausea were noted as problems.  He had an upper gastrointestinal series which showed gastroesophageal reflux disease (GERD) but also presented with extrinsic compression of gastric fundus.  In February 2004, he still had epigastric pain, nausea, and reflux.  A diagnostic test result showed no perigastric masses, although there were hepatic and renal hypodensities.  GERD was diagnosed.  

A June 2004 VA gastrointestinal (GI) consultation showed the Veteran reported heartburn, reflux, and abdominal pain.  The impression was upper GI symptoms suggestive of dyspepsia that persisted despite treatment.  He was to get an upper endoscopy and colonoscopy (for constipation).  A July 2004 post-procedure note showed diagnoses of gastritis, shallow ulcers, a single small polyp at the distal ascending colon and internal hemorrhoids.  In November 2004, a VA test was a positive presence for helicobacter pillory in the upper GI tract.  In December, a full esophagogastroduodenoscopy (EGD) result showed non-erosive gastritis of the stomach, duodenitis and small superficial ulcerations.  

After that, treatment continued for symptoms.  In June 2005, a VA primary care record showed continued epigastric discomfort.  His past treatment was noted and the diagnosis was recurrent symptoms of gastritis and duodenitis, status post treatment for helicobacter pillory.  The plan was a diet free of irritants, medication, and further testing.  

The Veteran received a VA examination in July 2009.  The claims file and medical records were reviewed.  The Veteran stated that in 1978 he started suffering from recurrent abdominal pain, heartburn, constipation, and dyspepsia with associated nausea.  He was treated, given medication and improved.  After that, he claimed he continued to have gastric complaints.  

While at the examination, the Veteran said for the first time that a private doctor in the 1980s diagnosed gastritis and prescribed medication with some improvement but heartburn and constipation persisted.  The examiner noted that treatment records from the 1980s were not available for review.  The Veteran stated that during the years he has had many stomach symptoms and taken over-the-counter medications.  The Veteran asserted he avoided problem foods.  It was also noted that current treatment for the problem was effective with no side effects.  He was physically examined and an upper gastrointestinal series was noted; the impression was GERD.  

The examiner noted pertinent records in service and VA records from the late 1990s showing treatment for gastric problems; including the March 1979 record and the lack of stomach problems upon examination or report at separation from service.  She stated that the treatment for gastritis in service was an isolated episode which was treated and resolved in military service without evidence of sequelae.  There was no evidence of chronicity at separation.  She also noted the gap between service and treatment for a stomach condition in the late 1990s.  The conclusion was that it was less likely as not GERD and chronic gastritis were caused by or the result of service.  

The Board finds the Veteran competent to relate his symptoms regarding a stomach disability as his observations about his symptoms are within his experience.  See Layno, 6 Vet. App. at 469-71; Charles, 16 Vet. App at 374.  However, determinations of etiology and a diagnosis for a stomach disability requires an expert.  See 38 C.F.R. § 3.159(a)(2).  Anyway, the Veteran has alleged little regarding this disability.  To the extent he claims the disability has been chronic since service, the statement at separation that he was in good health contradicts that assertion.  See Caluza, 7 Vet. App. at 511.  Also, the Veteran only stated for the first time at the VA examination that he was treated for a stomach problem in the 1980s.  The Board finds the Veteran to be inconsistent and assigns his statements less weight as a result.  

The Board finds that service connection for a stomach disability is not warranted based on all of the evidence.  The Board relies on the July 2009 VA examination report in coming to this determination as it is the most competent and probative evidence in the file.  The Veteran was interviewed and examined, the file was reviewed and diagnostic tests were undertaken.  A rationale was given for the conclusion reached.  The Board finds the report is fully explanatory.  

In September 2005, the Veteran's representative raised the theory that the gastritis was secondary to the psychiatric disability.  As explained above, the Board does not find a psychiatric disability is service-connected; as a result, the theory that a stomach disability is secondary to a psychiatric disability is moot.  See 38 C.F.R. § 3.310(a) (2011) (Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.) and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.)   

A clear preponderance of the evidence shows service connection for a stomach disability is not warranted.  The benefit of the doubt rule is not for application and the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a psychiatric disability is denied.  

Service connection for a stomach disability is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


